DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-12, 14, 17 and 19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the expressions “a front frame”, “a first slot”, “a rear frame”, “a second slot”, “a first guide”, “a second guide”, “first position” and  “second position” are considered indefinite since these recited features are not clearly identified in the figures of the instant application. For purpose of examination examiner provides the following identifications of the recited structures as follow: frame (34) is considered as a front frame; slot (35) is considered as a first slot; slot (42) is considered as a second slot; element (54) is considered as a first guide; element (55) is considered as a second guide; element (40) is considered as a rear frame, the positon of the ball carrier (50) as shown in Figure 28 is considered to be at a first position and when the carrier is being moved towards the rear side when kicked is considered as a second position. 
Regarding claim 20, the expressions “a front frame”, “a first slot”, “a rear frame”, “a second slot”, “a first guide”, “a second guide”, “first position”, “second position” and the “side-to-side direction” are considered indefinite since these recited features are not clearly identified in the figures of the instant application. For purpose of examination examiner provides the following identifications of the recited structures as follow: frame (34) is considered as a front frame; slot (35) is considered as a first slot; slot (42) is considered as a second slot; element (54) is considered as a first guide; element (55) is considered as a second guide; element (40) is considered as a rear frame, the positon of the ball carrier (50) as shown in Figure 28 is considered to be at a first position and when the carrier is being moved towards the rear side when kicked is considered as a second position. It is not clear how the direction pointer could indicate the kicking action as a side-to-side direction as recited.

All dependent claims are rejected under 112 since they all depend on rejected claim/clams. Please note that an effort have been made to identify all indefinite language with the pending claims. However, since the claims are replete with indefinite language, Examiner notes the above listing of 35 U.S.C. §112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112, Second paragraph so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.




Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the expressions “a front frame”, “a first slot”, “a rear frame”, “a second slot”, “a first guide”, “a second guide”, “first position” and  “second position” as recited in claim 1 and the expressions the expressions “a front frame”, “a first slot”, “a rear frame”, “a second slot”, “a first guide”, “a second guide”, “first position”, “second position” and the direction pointer indicating a “side-to-side direction” as recited in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities: in Figure 1, for example, the numeral numbers 29, 36 and 58 identified in the figure are not disclosed in the specification.
The specification in paragraphs 31, 34 and 42 disclose numeral number (50) as a soccer ball while element (50) is a ball carrier not a soccer ball.
Appropriate correction is required.
Examiner notes the above listing of objections may not be conclusive and Applicant is required to review the entire specification to facilitate a clear understanding of the claimed invention and proper application of the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-12, 14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ragen (US Patent No. 9,205,317) in view of Williams et al. (US Patent No. 6,945,883).
Regarding claims 1 and 20, Ragen discloses a training device for performing a training kick (see figures 18 and 25), the device comprising: a base adapted to be supported on a horizontal support surface and having a front side, a rear side, a right side, and a left side, the left and right sides defining a side-to-side direction (146); a ball (64); a front frame attached to the base and defining a first slot (combination of elements 157 and 155); a rear frame attached to the base between the front frame and the rear side of the base, the rear frame defining a second slot (combination of elements 155 and 156. Elements 158 and 159 are slots); a ball holder assembly comprising a first guide slidable within the first slot (158) and a second guide slidable within the second slot (159), the ball holder assembly fixed to the ball (64) and movable relative to the base such that the ball is movable in a kicking action toward the rear side from a first position to a second position; and a resistance band coupled to the base and operable to bias 

Regarding claim 2, column 8 lines 33-36 discloses that the slot base can be narrower than the front side and the slot is regarded as being obviously narrower than the other slot.
Regarding claim 3, the guide as modified is considered as being integrally formed as a single component since the segments of the guide obviously are connected to one another.
Regarding claims 8 and 9, as shown in Figures 19-22, side-to-side movement of the rectangular guide is disclosed.
Regarding claim 10, it would have been obvious to provide any known shape including circular shape, since such modification would have involved a mere change in the 
Regarding claim 11, Ragen discloses two elastic bands 161.
Regarding claim 12, as shown in Figure 25, top portion of ball (64) is positioned above the front frame (157).
Regarding claim 14, the device is Ragen is considered as meeting the intended use recitation.
Regarding claim 16, element (64) is a soccer ball.
Regarding claim 18, if the resistance bands (161) are positioned in the end of the guide as modified, they will obviously will deform/stretch as recited.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of Covel (US Patent No. 5,435,572).
The references as applied to claim 1 do not discloses platform as recited. However the use of a platform in a kick training device is not a new concept and Covel is one example of reference that teaches it (see combinations of elements 4 & 6 and combination of elements 5 & 7 as shown in Figures 1-6). It would have been obvious to one of ordinary skill in the art before the effective filing to provide the references as applied to claim 1 with platform as taught by Covel in order to provide a grip to the player’s shoes as discussed in column 2 lines 64-66 of the Covel reference.




Allowable Subject Matter
Claims 4-7, 13, 15, 17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412.  The examiner can normally be reached on Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NINI F LEGESSE/Primary Examiner, Art Unit 3711